Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/27/21 has been entered. 

Claim Rejections - 35 USC § 103

1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 9, 11-12, 14 and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Norton et al. (US 2006/0116752), in view of Warnack et al. (US 2006/0129045) and further in view of Hegel et al. (US 2007/0043429). 

3.	Addressing claims 9 and 26, Norton discloses a medical device comprising:
an elongate tubular member defining a lumen (see Figs. 23-25, element 120); 
wherein the elongate tubular member comprises an outer layer and an inner layer, and wherein the band is disposed between the outer layer of the elongate tubular member and the inner layer of the elongate tubular member, wherein the elongate tubular member covers an entire inside surface of the band inner layer (see Figs. 23-25; band 140 is between layer 134 and 128);
a band coupled to the elongate tubular member (see Figs. 23-25; band 40 couple to elongate member 120); 
a medical device comprising: an elongate tubular member defining a lumen (see Figs. 23-25, element 120); 
wherein the elongate tubular member comprises an outer layer and an inner layer, and wherein the band is disposed between the outer layer of the elongate tubular member and the inner layer of the elongate tubular member, wherein the elongate tubular member covers an entire inside 

However, Norton does not disclose wherein the band outer layer comprises a superelastic material; the band comprising a band outer layer controlling the mechanical properties of the band and a band inner layer controlling the radiopacity of the band; wherein the band inner layer covers an entire inside surface of the band outer layer, and wherein the band outer layer covers an entire outside surface of the band inner layer; wherein the band inner layer comprises a flat wire ribbon mechanically coupled to the band outer layer, the flat wire ribbon comprising an overlapping portion. In the same field of endeavor, Warnack discloses a band coupled to the elongate tubular member, the band comprising a band outer layer controlling the mechanical properties of the band and a band inner layer controlling the radiopacity of the band (see Figs. 3 and [0013]; thin tube like cover is the outer layer to the wrap wire inner layer); wherein the band inner layer covers an entire inside surface of the band outer layer, and wherein the band outer layer covers an entire outside surface of the band inner layer (see [0013]; the wrap wire covers an entire inner surface of the thin tube and the thin tube cover the entire outer surface of the wrap wire); wherein the band inner layer comprises a flat wire ribbon mechanically coupled to the band outer layer, the flat wire ribbon comprising an overlapping portion (see Figs. 3-4 and [0012-0013]; wire layers 13 and 16 are overlap; wire 10, 13 and 16 are couple to a thin tube cover; wire 10, 13 and 16 are flat wire ribbon). It 

In the same field of endeavor, Hegel discloses wherein the band outer layer comprises a superelastic material (see [0051] and Fig. 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Norton to have the band outer layer comprises a superelastic material as taught by Hegel because this provide high resistance to corrosion and fluid-dynamic ablation and very flexible/superelastic (see [0051] and [0063]).

	4.	Addressing 11-12, 14 and 23-25, Warnack discloses:
wherein the band inner layer comprises a material deposited on the inside surface of the band outer layer (see [0013]; wire is deposit on thin tube cover; also see Hegel’s paragraph [0051]; gold is deposit on nitinol);
wherein the band inner layer comprises a flat wire ribbon mechanically coupled to the band outer layer (see [0013]);
wherein the flat wire ribbon has a thickness between 0.001 and 0.002 inches (see [0010] and [0012]; convert the disclose diameter in mm would meet claim limitation in inches); 
wherein the flat wire ribbon comprises an overlapping portion, and wherein the overlapping portion comprises two layers of the flat wire ribbon (see Figs. 3-4, element 13 and 16 overlap; elements 13 and 16 are two overlap layers of flat wire ribbon);
wherein the overlapping portion comprises an overlap of from one degree to 360 degrees (see Figs. 3-4; the two layers of wires wrap on top of each other and around tube therefore the overlap is 360 degree); 
wherein the overlapping portion comprises a plurality of 360 degree overlaps (see Figs. 3-4; the two layers of wires wrap on top of each other and around tube therefore the overlap is 360 degree; the two layers of wires comprises plurality of wires that wrap on top of each other and around tube therefore it is a plurality of 360 degree overlap). 

5.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Norton et al. (US 2006/0116752), in view of Warnack et al. (US 2006/0129045), further in view of Hegel et al. (US 2007/0043429) and Wang (US 2005/0215874). 



Response to Arguments

Applicant’s arguments with respect to claim(s) 9, 11-12, 14, 21 and 23-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN NGOC NGUYEN whose telephone number is (571)270-7031.  The examiner can normally be reached on Monday-Thursday 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HIEN N NGUYEN/
Primary Examiner
Art Unit 3793